NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 5, 2007 . Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-07 4Q-07 A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties,from time to time in our filings with the U.S. Securities and Exchange Commission. U.S. Gulf of Mexico (9) Semisubmersibles (6) A* E** Noble Clyde Boudreaux (b, c) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' Alaminos Canyon 812 Shell 6/09/2007 6/08/2009 226-228 10 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' Mississippi Canyon 961 Anadarko/Hydro 8/24/2007 10/09/2007 407-409 Walker Ridge 30 Anadarko/Marathon 10/10/2007 12/31/2007 407-409 Shipyard Anadarko 1/01/2008 4/10/2008 - Expect to enter shipyard in 1Q 2008 for +/- 100 days to upgrade to NC-5SM mooring standard (inclusive of work to complete hurricane damage repairs).In consideration of the NC-5SM upgrade, the indicated contract dayrates will result in an effective dayrate during the period of 8/08/2007 through 4/10/2008 of $329k-$331k, reduced to 95% of the operating dayrate for the first 60 days in the shipyard ($313k-$314k) and 80% of the operating dayrate for any days in the shipyard from 60 days ($263k-$265k) up to 85 days.Anticipate15 days at zero rate in 1Q 2008/2Q 2008. 5 Anadarko 4/11/2008 3/08/2011 434-436 Noble Jim Thompson (b) Noble EVA 4000™ 1984/1999 6,000' Mississippi Canyon 765 Shell 3/01/2007 2/28/2009 424-426 Noble Max Smith (a) Noble EVA 4000™ 1980/1999 6,000' Green Canyon 452 Hess Corp/Woodside 3/20/2006 4/30/2008 304-306 5 Shipyard 5/01/2008 7/31/2008 - Expected to enter the shipyard in 2Q 2008 for +/- 90 days for regulatory inspections/contract preparation. Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' Anadarko/Shipyard 7/20/2007 11/04/2007 - Entered the shipyard in July 2007 to upgrade to NC-5SM mooring standard (inclusive of work to complete hurricane damage repairs).In consideration of the NC-5SM upgrade, the indicated contract dayrates will result in an effective dayrate during the period 7/1/2006 through 9/20/2007 of $324k-$326k, reduced to 95% of the operating dayrate for the first 60 days in the shipyard ($308k-$309k), and from 9/21/2007 through 10/18/2007, approximately 80% of the new operating dayrate.For the period of 10/19/2007 - 11/04/2007, we received zero dayrate. 17 Green Canyon 953 Anadarko/BHP 11/05/2007 12/31/2008 434-436 Marathon 1/01/2009 12/31/2009 481-483 Received letter of intent. Noble Lorris Bouzigard (c) Pentagone 85 1975/2003 4,000' Green Canyon 82 Mariner 1/26/2007 3/31/2008 172-173 Submersibles (3) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C West Cameron 29 Off Contract 10/01/2007 12/27/2007 - 65 22 Seneca 12/28/2007 3/29/2008 49-51 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C West Cameron 31 LLOG 8/05/2007 10/08/2007 59-61 West Cameron 29 10/09/2007 11/02/2007 - 25 Ship Shoal 189 Walter Oil & Gas 11/03/2007 1/21/2008 48-50 LLOG 1/22/2008 4/21/2008 54-56 Noble Fri Rodli Transworld 1979/1998 70’-C Ship Shoal 81 LLOG 7/19/2007 10/20/2007 69-71 West Cameron 29 Cold Stacked 10/21/2007 12/31/2007 - Cold stacked. 46 26 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 5, 2007 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-07 4Q-07 A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties,from time to time in our filings with the U.S. Securities and Exchange Commission. International(53)(d) Mexico Jackups (10) (e) A* E** Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 6/19/2007 6/17/2008 185-187 1 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 2 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Shipyard 7/07/2007 10/30/2007 - Incurred 30days of downtime in 4Q 2007 for rig modifications and regulatory inspection. 30 Pemex 10/31/2007 4/14/2010 170-172 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 11/01/2006 12/20/2007 166-168 Pemex 12/21/2007 6/20/2010 170-172 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 1 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 6/20/2007 6/17/2008 170-172 Noble Sam Noble Levingston Class 111-C 1982 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 5/02/2007 4/30/2008 149-151 1 Noble Tom Jobe MLT Class 82-SD-C 1982 250’-IC Bay of Campeche Pemex 8/08/2007 8/06/2008 149-151 Brazil Semisubmersibles (2) Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 10,000'-DP Brazil Petrobras 1/01/2006 4/30/2008 163-165 Eligible for a maximum 20% performance bonus. 15 Brazil Petrobras 5/01/2008 11/04/2009 213-215 Rate contingent upon upgrade of unit to 10,000' water depth capability utilizing aluminum alloy riser.Eligible for a maximum 15% performance bonus. Noble Therald Martin (c) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 8/31/2008 113-115 Resume 22 month contract with Petrobras.Eligible for a maximum 15% performance bonus. Brazil Petrobras 9/01/2008 9/30/2009 113-115 13-month priced option.Customer will pay lump sum reimbursement amount and demob if option is not exercised.Eligible for a maximum 15% performance bonus. Brazil Petrobras 10/01/2009 10/31/2010 113-115 13-month priced option.Customer will pay lump sum reimbursement amount and demob if option is not exercised.Eligible for a maximum 15% performance bonus. Brazil Drillships (3) Noble Roger Eason (c) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras 3/16/2007 11/28/2007 136-138 Eligible for a maximum 15% performance bonus. Brazil Downtime/Shipyard 11/29/2007 undetermined - Expect 44 days of downtime during 4Q 2007 including downtime related to the fire reported on November 29, 2007.A damage assessment is ongoing and no estimate can be made at this time as to a return to service date. 18 26 Brazil Petrobras undetermined 3/15/2010 136-138 Brazil Petrobras - Downtime Extension 3/16/2010 9/24/2010 136-138 Petrobras can extend contract for contractor responsible downtime (to date - 193 days through November 29, 2007). Anticipated contract/dayrate expiration assuming Petrobras extension for 193 days of contractor responsible downtime.Eligible for a maximum 15% performance bonus. Noble Leo Segerius (c) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 7/01/2006 6/13/2008 123-125 Incurred 41 days of downtime during the 4Q 2007 for regulatory inspection and refurbishments.Eligible for a maximum 10% performance bonus. 41 Brazil Chevron 6/14/2008 1/13/2009 524-526 Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 3/18/2007 3/17/2009 119-121 Eligible for a maximum 15% performance bonus. Brazil Petrobras - Downtime Extension 3/18/2009 5/15/2009 119-121 Petrobras can extend contract for contractor responsible downtime (to date - 48days).Anticipated contract/dayrate expiration assuming Petrobras extension for contractor responsible downtime.Eligible for a maximum 15% performance bonus. Note:The entity that owns the rig is fully consolidated; however, there is a minority interest holder for 18%. 6 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 5, 2007 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-07 4Q-07 A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties,from time to time in our filings with the U.S. Securities and Exchange Commission. North Sea Semisubmersible (1) A* E** Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Venture 6/29/2007 6/28/2008 247-248 Venture 6/29/2008 6/28/2009 359-361 North Sea Jackups (7) Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (f) United Kingdom Venture 9/14/2007 9/14/2008 164-166 Noble Al White CFEM T-2005-C 1982/2005 360’-IC United Kingdom RWE 4/16/2007 12/31/2007 124-126 Netherlands Total 1/01/2008 4/10/2008 194-196 United Kingdom RWE 4/11/2008 8/14/2008 124-126 Final option exercised. Noble Byron Welliver CFEM T-2005-C 1982 300’-IC Denmark Maersk 3/09/2006 9/03/2007 83-85 Denmark Maersk 9/04/2007 9/03/2008 181-183 Maersk - Options 9/04/2008 9/03/2009 209-211 Maersk - Options 9/04/2009 9/03/2010 219-221 Noble Lynda Bossler MSC/CJ-46 1982 250’-IC Netherlands Wintershall 1/01/2007 12/31/2007 142-143 Netherlands Wintershall 1/01/2008 6/30/2008 219-221 Netherlands Cirrus Energy 7/01/2008 11/04/2008 219-221 Option for one additional well after indicated contract expiration date at +/- 45 days at $219k-$221k/day. Noble Piet van Ede MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2007 12/31/2007 183-185 Netherlands Gaz de France 1/01/2008 12/31/2008 204-206 Contract extended for an additional six months from 7/01/2008 through 12/31/2008. Noble Ronald Hoope MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2007 12/31/2007 183-185 Netherlands Gaz de France 1/01/2008 6/30/2008 204-206 Noble George Sauvageau NAM Nedlloyd-C 1981 250’-IC Netherlands Chevron 8/12/2007 12/31/2007 234-236 Netherlands Wintershall 1/01/2008 12/31/2008 224-226 West Africa Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 6,000' Nigeria ExxonMobil 11/29/2004 3/31/2008 128-130 Cote d'lvoire CNR International 4/01/2008 3/31/2009 433-435 One year contract with Anadarko (assigned to CNR International for work in Cote d'Ivoire) following release from ExxonMobil. West Africa Jackups (7) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 3/28/2007 3/27/2009 170-171 Noble Roy Butler F&G L- 1982/1998 300’-IC (g) Nigeria Chevron 5/15/2006 12/26/2007 129-131 Chevron has exercised an early termination right. 5 Shipyard 12/27/2007 3/27/2008 - Anticipate +/- 90 days of downtime in 4Q 2007/1Q 2008 for regulatory inspection and upgrades. Noble Tommy Craighead F&G L- 1982/2003 300’-IC Nigeria Addax 1/18/2007 1/17/2009 170-171 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Equatorial Guinea Hess 8/01/2006 4/22/2008 73-75 Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 9/03/2006 9/01/2008 160-161 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Chevron 5/21/2006 7/13/2008 127-129 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Nigeria Shell/Moni Pulo 7/01/2007 04/23/2008 164-166 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 5, 2007 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-07 4Q-07 A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties,from time to time in our filings with the U.S. Securities and Exchange Commission. Arabian Gulf Jackups (15) A* E** Noble Roger Lewis F&G JU-2000E 2007 400'-IC UAE (Sharjah) Shell 9/01/2007 12/24/2007 40-42 Qatar Shell 12/25/2007 12/24/2009 104-106 Two-year contract with Shell. Noble George McLeod F&G L- 1981/1995 300’-IC UAE (Sharjah) Shipyard 8/26/2007 10/24/2007 - Qatar RasGas 10/25/2007 4/13/2008 159-161 Received contract for a minimum of 140 days; maximum of 210 days.Accommodation and well testing program. 24 Noble Jimmy Puckett F&G L- 1982/2002 300'-IC UAE (Sharjah) RasGas - Standby 9/15/2007 11/21/2007 45-48 Standby waiting on platform, will perform RasGas paid upgrades and regulatory inspections during standby period.Eight days were at zero dayrate. 8 Qatar RasGas - Options 11/29/2007 5/31/2009 59-61 Exercised seven option wells. Remaining options after 5/31/2009,but not yet exercised:One well @ $59k-$61k, nine wells @ $65k-$67k/day and nine wells @ $71k-$73k/day.Estimated time to complete each well is +/- 65 days. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC Qatar QatarGas 3 & 4 7/10/2007 7/31/2008 98-100 Under contract to QatarGas 3 & 4 for remainder of 700-day contract. (see Noble Dick Favor comments). Qatar QatarGas 3 & 4 8/01/2008 4/08/2009 194-196 Contract extension for a minimum of 250 days, maximum of 310 days. 1 Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC UAE (Abu Dhabi) Total ABK - Extension 10/01/2007 3/31/2008 81-83 Extensions:Renewable every six months, dayrate increases/decreases capped at 10%.Extension agreement ends 12/31/2010. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 1/05/2007 3/24/2008 84-86 Qatar Total 3/25/2008 3/24/2009 98-100 Noble Mark Burns Levingston Class 111-C 1980/2005 300'-IC Qatar RasGas 3/07/2007 10/11/2007 71-81 Exercised three option wells (two wells @ $71k-$73k/day, one well @ $79k-$81k/day). UAE (Dubai) Dubai Petroleum 10/12/2007 10/11/2009 # Rate withheld at request of operator. 1 Noble Roy Rhodes (h) MLT Class 116-C 1979 300’-IC (h) UAE (Dubai) Dubai Petroleum 2/07/2007 2/06/2008 # Rate withheld at request of operator. Anticipate +/- 28 days of downtime in 1Q 2008 for regulatory inspections. UAE (Dubai) Dubai Petroleum 2/07/2008 2/06/2009 # Rate withheld at request of operator. Noble Cees van Diemen Modec 300C-38 1981/2004 300'-IC Qatar RasGas 9/23/2004 3/01/2008 59-61 Initial contract for eight wells plus five option wells (four wells exercised to-date; one option well relinquished). Noble David Tinsley Modec 300C-38 1981/2004 300'-IC Qatar RasGas 1/23/2007 10/31/2007 54-56 Qatar RasGas 11/01/2007 9/30/2008 61-63 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Shell 2/08/2007 12/24/2007 102-104 Through Noble Roger Lewis contract commencement. Qatar Shell 12/25/2007 9/23/2008 160-162 273 day contract to commence upon Noble Roger Lewiscontract commencement. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC Qatar RasGas 5/01/2007 2/28/2008 82-89 Exercised four option wells (two wells @ $82k-$84k/day, two wells @ $87k-$89k/day).Estimated time to complete each well is 45-60 days. Qatar RasGas 3/01/2008 2/01/2009 87-89 Remaining option wells exercised from the Noble Mark Burns.Estimated time to complete each well is +/- 100 days. Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar Maersk 11/12/2006 11/11/2007 119-121 Qatar Maersk 11/12/2007 11/11/2009 159-161 Noble Dhabi II Baker Marine BMC 150 1982 150'-IC UAE (Abu Dhabi) ADOC 7/15/2006 7/14/2008 60-62 Noble Dick Favor Baker Marine BMC 150 1982/2004 150’-IC Qatar QatarGas 3 & 4 7/05/2007 12/31/2007 162-163 Qatar QatarGas 3 & 4 1/01/2008 10/01/2008 162-163 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page4 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - December 5, 2007 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 4Q-07 4Q-07 A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties,from time to time in our filings with the U.S. Securities and Exchange Commission. India Jackups (2) (e) A* E** Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 1/15/2007 7/29/2009 82-83 Rig bareboat chartered to Jindal which contracted with ONGC. Noble Charlie Yester MLT 116-C 1980 300’-IC India Jindal/ONGC 1/30/2007 1/29/2010 130-131 Rig bareboat chartered to Jindal which contracted with ONGC. Far East Semisubmersibles (3) Noble Dave Beard F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Dalian, China - DSIC Shipyard 10/31/2008 - Five-year contract with Petrobras. Eligible for a maximum 15% bonus. In-transit Petrobras 11/01/2008 1/14/2009 208-210 Brazil Petrobras 1/15/2009 1/14/2014 219-220 Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 3/31/2009 - Four-year contract with Shell following upgrade of baredeck hull to 12,000' water depth capability. U.S. Gulf Shell 4/01/2009 3/31/2013 429-431 Noble Jim Day (Noble Bingo 9000 Rig 4) - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 12/15/2009 - U.S. Gulf Marathon 12/16/2009 12/15/2011 514-516 Far East Jackups (2) Noble Hans Deul - Newbuild F&G JU-2000E 2008 400'-IC Dalian, China - DSIC Shipyard 7/31/2008 - In-transit Shell 8/01/2008 10/15/2008 34-36 North Sea Shell 10/16/2008 10/15/2010 104-106 Two-year contract with Shell. Noble Scott Marks - Newbuild F&G JU-2000E 2009 400'-IC Dalian, China - DSIC Shipyard 6/30/2009 - In-transit Venture 7/01/2009 8/31/2009 TBD North Sea Venture 9/01/2009 8/31/2011 209-211 Two-year contract with Venture. 322 79 2007 Total 1218 (a) Unit will be upgraded to the NC-5SM mooring standard. (b) Unit has been upgraded to the NC-5SM mooring standard. (c) Rig utilizes the Aluminum Alloy Riser technology. (d) The amount shown in the “Dayrate” column reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless specified otherwise.In various international markets, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. (e) Listed rigs are modified bareboat charter; cost structure varies by region. (f) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (g) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. (h) Rig is currently equipped to operate in 250' of water. **E Estimated; *A Actual # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 5 of 5
